Exhibit 10.1

CONFIDENTIAL SETTLEMENT, RELEASE AND CONSULTING AGREEMENT

 

This CONFIDENTIAL SETTLEMENT, RELEASE AND CONSULTING AGREEMENT (the “Agreement”)
is made effective on November 1, 2019, by and between Sientra, Inc. (the
“Company”) and Charlie Huiner (“You” or “Your”).

 

1. Separation. As of September 30, 2019 (the “Separation Date”), Your
responsibilities as Chief Operating Officer & Senior Vice President of Corporate
Development & Strategy ceased, and all payments and benefits from the Company
ceased, except as provided in this Agreement. Without limiting the foregoing,
all of Your obligations to the Company (and all of the Company’s obligations to
You) pursuant to Your Amended and Restated Employment Agreement dated as of
September 22, 2016 with the Company shall terminate effective as of the
Separation Date, other than the obligations set forth in Sections 11, 13, 14 and
15 thereof, which shall survive in accordance with their terms.

2.Accrued Salary and Benefits. On October 4, 2019, the Company provided You with
a final check, which included the cash equivalent of all accrued and unused Paid
Time Off which equaled $75,617.20 (400 hours). On September 30, 2019, via direct
deposit You received Your regularly scheduled semi-monthly pay. All payments are
subject to the Company’s collection of all applicable federal, state and local
income and employment withholding taxes. You will receive these payments,
regardless of whether You enter into this Agreement.

3.Separation Benefits.  In exchange for Your covenants, agreements and releases
provided herein, and provided that this Agreement becomes effective as specified
below, the Company will provide You with the following separation benefits
(collectively, the “Separation Benefits”):

 

(a)

Severance. You shall receive aggregate payments equivalent to twelve (12) months
of Your base salary as in effect on the Separation Date, paid in equal
installments on the Company’s regularly-scheduled payroll dates beginning with
the first such payroll date following the Effective Date (as defined below);

 

 

(b)

2019 Bonus. The Company shall pay You a prorated 2019 bonus (calculated from
November 1, 2019, the equivalent of 10/12th of the annual 2019 bonus) of 60% of
Your annual base salary based upon the achievement of the 2019 Objectives and
the determination of the Board of Directors of the final 2019 corporate bonus
payout, payable by check in a lump sum no later than April 1, 2020;

 

 

(c)

Health Care Coverage. Provided that You timely elect continued coverage under
COBRA, the Company shall reimburse You for Your COBRA premiums to continue
coverage (including coverage for eligible dependents, if applicable) (“COBRA
Premiums”) through the period (the “COBRA Premium Period”) starting on the
Separation Date and ending on the earliest to occur of: (i) thirteen (13) months
following the Separation Date; (ii) the date You become eligible for group
health

 

--------------------------------------------------------------------------------

 

 

insurance coverage through a new employer; or (iii) the date You cease to be
eligible for COBRA continuation coverage for any reason, including plan
termination. In the event You become covered under another employer’s group
health plan or otherwise cease to be eligible for COBRA during the COBRA Premium
Period, You must immediately notify the Company of such event.  Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that it cannot
pay the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to You a taxable monthly payment in an
amount equal to the monthly COBRA premium that You would be required to pay to
continue Your group health coverage in effect on the date of Your employment
termination (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made on the last day of each month
regardless of whether You elect COBRA continuation coverage and shall end on the
earlier of (x) the date upon which You obtain other employment or (y) the last
day of the 12th calendar month following the Separation date.

 

4.

Final Expense Report. You will have ten (10) days from the date of this
Agreement to submit a final expense report via Concur for eligible business
expenses incurred through the Separation Date, in such form as required by the
Company’s standard practices and procedures.  The Company will reimburse You for
these expenses pursuant to its regular business practices.  In the event You
incur any authorized reimbursable expenses after the date of this Agreement in
the performance of the Services during the Consulting Period provided for in
Paragraph 12 below, you would be entitled to submit such expenses for
reimbursement pursuant to the Company’s standard expense reimbursement practices
and procedures.

5.Employee Stock Purchase Plan.  Pursuant to the Company’s 2014 Employee Stock
Purchase Plan (the “ESPP”) You have made contributions to the ESPP and these
contributions will be refunded to You in the final check provided to You via
FedEx.  As of the Separation Date, Your participation on the ESPP will be
terminated.

6.Other Compensation and Benefits.  Except as expressly provided herein, You
acknowledge and agree that You are not entitled to and will not receive any
additional compensation, wages, reimbursement, severance, or benefits from the
Company.

7.Company Property.  In consideration of Your Consulting Agreement below, You
shall be permitted to retain any Company property in Your possession, including
Your Company computer and access to Your Company emails up to and including
November 1, 2019.   Within ten (10) days of November 1, 2019, You will deliver
to the Company, all Company property which You have in Your possession,
including all equipment and accessories, office equipment, marketing/sales
material, home inventory, samples, credit cards, key, and documents, including
all paper and electronic copies of documents.  The Company property must have
been shipped by November 11, 2019 via FedEx Ground to Sientra Distribution at
the following address: 26

 

--------------------------------------------------------------------------------

 

Castilian, Suite D, Goleta, CA 93117.  To assist You in complying with this
process, the Company previously provided You a packing list (attached hereto as
Exhibit A) to be used in returning the Company property.

8.Confidentiality  

 

(a)

Confidential Information and Proprietary Information Obligations.  You
acknowledge signing the “Confidentiality, Inventions and Non-Interference
Agreement” (the “CINA”) containing a confidentiality agreement in connection
with Your employment with the Company.  You represent that you have complied
with and will continue to comply with the terms of the CINA.  A copy of Your
CINA is attached hereto as Exhibit B.

 

 

(b)

You agree to keep the fact of your termination, and the terms and conditions of
this Agreement, confidential until the Company makes the appropriate disclosures
(if any) required by the NASDAQ or Securities and Exchange rules.  In the event
that this confidentiality obligation is broken by You, the benefits set forth in
this Agreement that are in addition to those set forth in your Employment
Agreement (as amended) shall be forfeited.

 

9.Inquiries. Unless authorized otherwise in advance in writing by You, the
Company will follow its standard neutral reference policy in response to any
inquiries regarding You from prospective employers, i.e., only dates of
employment and position(s) held will be disclosed. 

10.Cooperation. You agree to reasonably cooperate with the Company in the
defense of any claim against the Company related to Your work for the Company.
The Company shall indemnify and defend You against any potential claims arising
from Your work for the Company prior to the Separation Date in accordance with
the Company’s By-Laws, and shall extend such indemnity and defense obligations
to You with respect to any potential claims arising respect to any Services
provided by You during the Consulting Period provided, however, any such duty to
indemnify and defend shall not pertain to claims of embezzlement,
misappropriation or fraud by You.

11.Non-Disparagement. You agree that You will not directly or indirectly publish
or disseminate to the media or to any individual or entity information that is
critical, derogatory or otherwise intended to disparage the Company, whether
such information is acquired during or after Your employment with the
Company. The Company agrees it will not directly or indirectly publish or
disseminate to the media or to any individual or entity information that is
critical, derogatory or otherwise intended to disparage You, whether such
information is acquired during or after Your employment with the Company.

12.Consulting  

 

a)

Consulting Agreement.  For the period of eight (8) months from the Separation
Date (the “Consulting Period”) You agree to consult with the Company on various
strategically

 

--------------------------------------------------------------------------------

 

 

important issues relating to the smooth transfer of knowledge and know-how
regarding Your role and primary responsibilities, including without limitation,
business and financial plans, product development and R&D strategies, and
operations (the “Services”).  You agree to provide the Services in a timely
manner, as required, by providing detailed memoranda, as requested, describing
key topics, processes and issues and by participating in meetings, telephone
conversations and/or email correspondence.  You will be responsible for
determining the manner and means by which the Services are to be
provided.  Notwithstanding anything herein to the contrary, the Company may not
reduce or terminate the Consulting Period without Your prior written consent.

 

 

b)

Consulting Fees.  As full consideration for the Services, the Company shall: (i)
pay you a one-time lump sum consulting fee of $32,768.76 payable on or before
November 4, 2019; (ii) accelerate the vesting of the 33,333 unvested Restricted
Stock Units (“RSUs”) granted to You pursuant to the January 19, 2018 meeting of
the Compensation Committee to November 4, 2019; (iii) permit all other unvested
RSUs and Performance Stock Units (“PSUs”) granted to You pursuant to the April
5, 2019 resolution of the Compensation Committee to continue to vest in
accordance with the terms of their grant during the Consulting Period, provided
further that all such PSUs shall be subject to the same vesting criteria and
treatment as the Company’s Executive Officers who were also issued PSU’s
pursuant to this same April 5, 2019 resolution; and (iv) permit You to exercise
all stock options granted to You for a period of thirteen (13) months from the
Separation Date.  Any unvested equity will forfeit at the conclusion of the
Consulting Period, and any vested but unexercised stock options will be
forfeited if not exercised within thirteen (13) months of the Separation Date.

 

13.Release of Claims.  

 

c)

General Release.  In exchange for the consideration provided to You under this
Agreement to which You would not otherwise be entitled, including but not
limited to the Separation Benefits, You hereby generally and completely release
the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, investors and assigns (collectively,
the “Released Parties”) of and from any and all claims, liabilities and
obligations, both known and known, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date You
sign this Agreement (collectively, the “Released Claims”).

 

 

d)

Scope of Release.  The Released Claims include, but are not limited to: (i) all
claims arising out of or in any way related to Your employment with the Company,
or the termination of Your employment: (ii) all claims related to Your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company:
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort

 

--------------------------------------------------------------------------------

 

 

claims, including claims for fraud, defamation, emotional distress, wrongful
termination, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act (“ADEA”), the
federal Family and Medical Leave Act (as amended) (“FMLA”), the California
Family Rights Act (“CFRA”), the California Labor Code (as amended), the
California Unruh Act, and the California Fair Employment and Housing Act (as
amended), the Missouri Service Letter Statute, the Missouri Equal Pay for Women
Act, the Wisconsin Fair Employment Act, the Wisconsin Wage Claim and Payment
Law, the Florida Civil Rights Act, the Florida Whistleblower’s Act, the Texas
Labor Code, the Virginia Payment of Wage Law, the Virginia Minimum Wage Act, and
the Virginia Human Rights Act.

 

 

e)

Excluded Claims.  Notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification You may have pursuant to any written indemnification agreement
with the Company to which You are a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (ii) any rights or claims
which are not waivable as a matter of law; and (iii) any claims for breach of
this Agreement.  In addition, nothing in this Agreement prevents You from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that You acknowledge and agree that You hereby waive Your right to any
monetary benefits in connection with any such claim, charge or proceeding.  You
represent and warrant that, other than the Excluded Claims, You are not aware of
any claims You have or might have against any of the Released Parties that are
not included in the Released Claims.

 

 

f)

Acknowledgements.  You acknowledge that (i) the consideration given to You in
exchange for the waiver and release in this Agreement is in addition to anything
of value to which You were already entitled; (ii) that You have been paid for
all time worked, have received all the leave, leaves of absence and leave
benefits and protections for which You are eligible, and have not suffered any
on‑the-job injury for which You have not already filed a claim; (iii) You have
been given sufficient time to consider this Agreement and to consult an attorney
or advisor of Your choosing; and (iv) You are knowingly and voluntarily
executing this Agreement waiving and releasing any claims You may have as of the
date You execute it.

14.ADEA Waiver.  You knowingly and voluntarily waive and release any rights You
may have under the ADEA (defined above).  You also acknowledge that the
consideration given for Your releases in this Agreement is in addition to
anything of value to which You were already entitled.  You are advised by this
writing that:  (a) Your waiver and release do not apply to any claims that may
arise after You sign this Agreement; (b) You should consult with an attorney
prior to executing this Agreement; (c) You have twenty one (21) days within
which to consider this

 

--------------------------------------------------------------------------------

 

Agreement (although You may choose to voluntarily execute this Agreement
earlier) (the “Consideration Period”); (d) You have seven (7) days following the
execution of this Agreement to revoke this Agreement; and (e) this Agreement
will not be effective until the eighth day after you sign this Agreement,
provided that You have not earlier revoked this Agreement (the “Effective
Date”).  You will not be entitled to receive any of the benefits specified by
this Agreement unless and until it becomes effective.

15.Section 1542 Waiver.  In giving the applicable releases set forth herein,
which include claims which may be unknown at present, You acknowledge that You
have read and understand Section 1542 of the Civil Code of the State of
California which reads as follows:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

You expressly waive and relinquish all rights and benefits under this section
and any law or legal principle of similar effect in any jurisdiction with
respect to claims released hereby.

16.No Admissions.  The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

17. Miscellaneous.  This Agreement, including Exhibits A and B, constitutes the
complete, final and exclusive embodiment of the entire agreement between You and
the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both You and the Chief Executive Officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both You and the Company, and inure to the benefit of
both You and the Company, their heirs, successors and assigns.  The failure to
enforce any breach of this Agreement shall not be deemed to be a waiver of any
other or subsequent breach.  For purposes of construing this Agreement, any
ambiguities shall not be construed against either party as the drafter.  If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible.  This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California.  This
Agreement may be executed in counterparts or with facsimile signatures, which
shall be deemed equivalent to originals.

If the terms of this Agreement are acceptable to You, please sign below and
return one original to me at the Company no later than 5:00 PM on November 3,
2019.  You have received this letter

 

--------------------------------------------------------------------------------

 

on October 3, 2019. Any changes, whether material or immaterial, made to this
letter after it was first presented to You on October 3, 2019 shall not change
the Consideration Period.  

 

 

 

 

 

/s/ Jeff Nugent

By:

Jeff Nugent

Chairman and Chief Executive Officer

  

Exhibit A – Packing List

Exhibit B – Confidentiality, Inventions and Non-Interference Agreement

 

 

Agreed and Accepted:

/s/ Charlie Huiner11/1/2019

Charlie HuinerDATE:

 




 

--------------------------------------------------------------------------------

Exhibit 10.1

 

Exhibit A

 

packing list




 

--------------------------------------------------------------------------------

 

Exhibit B

Proprietary Information And Inventions Agreement

 

 